The contentions of the individual defendants with respect to the admissibility and significance of the zoning by-law of the town of Sherborn, founded as they are on a misconception of the purpose for which the by-law was introduced in evidence and their misinterpretation of section 4.31 of the by-law, are without merit. Our examination of the evidence persuades us that other contentions of the individual defendants and those of the defendant town must fail for the reasons stated by the Land Court judge in her findings, rulings and order for decree.

Judgment affirmed.